

117 HR 4793 IH: Protecting Personal Data from Foreign Adversaries Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4793IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Bergman introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo regulate or prohibit transactions using mobile applications or software programs that engage in the theft of user data on behalf of a communist country, foreign adversary, or state sponsor of terrorism, and for other purposes.1.Short titleThis Act may be cited as the Protecting Personal Data from Foreign Adversaries Act. 2.Authorities to regulate or prohibit transactions using mobile applications or software programs that engage in the theft of user data on behalf of a communist country, foreign adversary, or state sponsor of terrorismSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)(1)Notwithstanding subsection (b), the authority granted to the President by this section includes the authority to regulate or prohibit transactions using mobile applications or software programs that—(A)engage in the theft of or transmits a user’s data in an unauthorized manner; and(B)provide to a covered country, or covered foreign political party, access to such data.(2)In this subsection, the term covered country means any of the following:(A)A Communist country.(B)A foreign adversary.(C)A state sponsor of terrorism.(3)In this subsection:(A)The term communist country has the meaning given such term in section 620(f)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(f)(1)).(B)The term foreign adversary has the meaning given such term in Executive Order 13920, issued on May 1, 2020, entitled Securing the United States BulkPower System, and including the list of foreign adversaries identified by the Department of Energy’s Office of Electricity pursuant to such Executive Order on July 7, 2020, as in effect on January 19, 2021.(C)The term state sponsor of terrorism means a country the government of which the Secretary of State determines has repeatedly provided support for international terrorism pursuant to—(i)section 1754(c)(1)(A) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A));(ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371);(iii)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or(iv)any other provision of law.(4)In this subsection, the term covered foreign political party means the Chinese Communist Party (CCP)..3.Imposition of sanctions with respect to mobile applications or software programs that engage in the theft of user data(a)Imposition of sanctionsNotwithstanding any other provision of law, the President is authorized to impose the sanctions described in subsection (b) with respect to any foreign person that the President determines has developed, maintains, provides, owns, or controls a mobile application or software program that—(1)engages in the theft of or transmits a user’s data in an unauthorized manner to servers located in China; and(2)provides to the Government of the People’s Republic of China (PRC), the Chinese Communist Party (CCP), or any person owned by or controlled by the PRC or CCP access to such data.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued.(II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.(3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section. The exceptions to the President’s authority described in section 203(b) of the International Emergency Economic Powers Act, as amended by section 1, shall not apply to the President’s authority to exercise authorities under this section.(e)Sunset(1)In generalThis section shall terminate on January 1, 2025.(2)InapplicabilityParagraph (1) shall not apply with respect to sanctions imposed with respect to a foreign person under this section before January 1, 2025.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction of the United States, including a foreign branch of such an entity.4.Determination with respect to the imposition of sanctions on WeChat and TikTok(a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification therefor, regarding whether WeChat, or any component thereof, or any entity owned or controlled by WeChat, or TikTok, or any component thereof, or any entity owned or controlled by TikTok, satisfies the criteria for the application of sanctions pursuant to—(1)section 2 of this Act; or(2)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities).(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.